 



*** Text Omitted and Filed Separately. Confidential Treatment Requested Under 17
C.F.R. Sections 200.80(b)(4) and 240.24b-2
EXHIBIT 10.94
AMENDMENT NO. 1 TO
LICENSE, DEVELOPMENT AND COOPERATION AGREEMENT
     This Amendment No. 1 (“Amendment No. 1”) is entered into effective as of
May 24, 2006 (the “Amendment Effective Date”), pursuant to and amending that
certain License, Development and Cooperation Agreement (the “Agreement”) between
Gen-Probe Incorporated, a Delaware corporation (“Gen-Probe”) and DiagnoCure,
Inc., a company organized under the laws of the Province of Quebec, Canada
(“DiagnoCure”). Capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
Recitals
     A. The parties entered into the Agreement as of November 19, 2003 pursuant
to which, among other things, the parties described their respective rights and
obligations with respect to the development, manufacture, marketing and
distribution of Licensed Products for the detection and measurement of PCA3 as a
marker for prostate cancer.
     B. Pursuant to the Agreement, Gen-Probe has commenced development of an in
vitro diagnostic test kit for the detection and measurement of PCA3 as a marker
for prostate cancer.
     C. The parties desire to clarify and/or modify certain aspects of their
relationship pursuant to the Agreement, in the manner set forth in this
Amendment No. 1.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual covenants and
agreements set forth in this Amendment No. 1, the parties agree as follows:
     1. Unless otherwise stated herein, all capitalized terms shall have the
meaning set forth in the Agreement.
     2. Subject to the terms of the Agreement and this Amendment No. 1,
Gen-Probe hereby grants to DiagnoCure a worldwide, exclusive sublicense
(including the right to grant further sublicenses) in the Field under the
Licensed IP Rights to research, develop, make, have made, use, offer for sale,
sell and import Licensed Products, and practice Licensed Methods, in each case
solely for in vivo detection and/or measurement of PCA3 as a marker for the
diagnosis, monitoring, or prognosis of prostate cancer (the “Licensed In Vivo
Products”). The license and sublicense hereby granted to DiagnoCure does not
encompass any product for the in vitro detection and/or measurement of PCA3 and
specifically excludes any such in vitro product.
     3. Subject to the terms of the Agreement and this Amendment No. 1,
Gen-Probe hereby grants to DiagnoCure a worldwide, co-exclusive (solely with
Gen-Probe) sublicense (without any right to grant sublicenses or to serve as a
foundry) in the Field under the Licensed IP Rights to research, develop, make,
have made, use, offer for sale, sell and import Licensed Products, and practice
Licensed Methods, in each case solely for in vitro FISH testing of tissue biopsy
samples for purposes of detection and/or measurement of PCA3 as a marker for the

1



--------------------------------------------------------------------------------



 



diagnosis, monitoring, or prognosis of prostate cancer (the “Licensed In Vitro
FISH Products”). As used herein, “FISH” shall mean Fluorescence In Situ
Hybridization, i.e., the method for in situ detection of target molecules using
a system of DNA probes labeled with fluorescent dyes and visual detection of the
hybridized, labeled DNA probes with a fluorescence microscope. The license and
sublicense hereby granted to DiagnoCure does not encompass any product for any
method of in vitro detection and/or measurement of PCA3 other than FISH.
DiagnoCure’s rights hereunder shall not be assignable or transferable. Gen-Probe
may not grant any further sublicenses of the Licensed IP Rights to research,
develop, make, have made, use, offer for sale, sell and import Licensed In Vitro
FISH Products, and Gen-Probe shall not assign its co-exclusive rights concerning
Licensed In Vitro FISH Products to any Third Party. Each of Gen-Probe and
DiagnoCure shall have the right to sell Licensed In Vitro FISH Products through
a Third Party distributor; provided, however, that in the event DiagnoCure
desires to use a Third Party distributor, it shall first offer such opportunity
to Gen-Probe on the same terms contained in a bona fide offer from or to such
distributor. Gen-Probe shall have forty-five (45) days from and after receipt
thereof to decide whether distribute the Licensed In Vitro FISH Products
     4. As consideration for the licenses and sublicenses granted in Paragraph 2
and Paragraph 3, above, following the First Commercial Sale of any Licensed In
Vivo Product and/or Licensed In Vitro FISH Product by DiagnoCure, DiagnoCure
shall pay to Gen-Probe during the Royalty Term net annual royalties equal to
...***... of the Net Sales of such Licensed In Vivo Diagnostic Product and/or
Licensed In Vitro FISH Product. The royalty stacking provisions of
Section 4.2(c) of the Agreement shall apply mutatis mutandis to DiagnoCure’s
royalty obligation hereunder. DiagnoCure shall pay to Gen-Probe during the
Royalty Term ...***... of all royalties received by DiagnoCure from the sale of
Licensed In Vivo Products by a DiagnoCure licensee. Royalties and license
revenues shall be reported and paid by DiagnoCure in accordance with Article 7
and Article 8 of the Agreement. In addition to the royalties to be paid
Gen-Probe hereunder, DiagnoCure shall also pay directly any royalties due to the
University of Nijmegen pursuant to the University Patent Rights and any
royalties due to any other Third Party.
     5. DiagnoCure shall undertake the validation of certain genetic markers
from the database of biomarkers that Gen-Probe acquired under its December 2004
License Agreement with Corixa, pursuant to the validation protocol to be
reasonably negotiated to conclusion and approved by both parties within thirty
days following the Amendment Effective Date. As partial consideration for
DiagnoCure’s agreement to undertake such validation, Gen-Probe will make monthly
payments to DiagnoCure of ...***... for a period of twelve months, which period
shall commence on June 1, 2006. In addition to the pertinent information from
the Corixa database, Gen-Probe shall also provide DiagnoCure, at no charge, with
reasonable quantities of reagents required to perform the validation studies.
Following completion of the validation studies, the parties shall discuss the
possible future collaborative development of one or more clinical diagnostic
products directed to the validated markers or other markers proposed by
DiagnoCure. Collaborative development may include co-development, funded
development, or a license of validated markers by Gen-Probe to DiagnoCure. The
sole remedy available to Gen-Probe in case of failure to perform by DiagnoCure
under this section 5, shall be the prospective termination of the validation
program (including the prospective termination of payments). A failure to
perform or any other default under this section 5 shall not be considered as a
default under the Agreement.
*** Confidential Treatment Requested

2



--------------------------------------------------------------------------------



 



     6. Section 6.1 of the Agreement is amended to provide that the Joint
Advisory Committee shall be comprised of two representatives of each party, and
until further notice in accordance with the Agreement, the members shall be
Martin Edelshain and Paul Gargan as representatives of Gen-Probe and Pierre Désy
and Yves Fradet as representatives of DiagnoCure.
     7. A new section 6.1.1 is added to the Agreement, to state as follows:
The Joint Advisory Committee shall, within thirty (30) days of the Amendment
Effective Date, establish a Marketing and Clinical Trial Subcommittee, to be
composed of three representatives of DiagnoCure and at least three
representatives of Gen-Probe. The Marketing and Clinical Trial Subcommittee
shall consult and advise the Joint Advisory Committee on PCA3 market development
and clinical trial activities associated with Gen-Probe’s Aptima PCA3 assay. The
Marketing and Clinical Trial Subcommittee shall meet at least quarterly to
review marketing plans and clinical trial progress. The Joint Advisory Committee
shall be responsible for providing oversight and direction to the Marketing and
Clinical Trial Subcommittee. For the avoidance of doubt, the subcommittee will
not have any decision-making authority and all decisions regarding marketing
plans for the PCA3 product and the design and execution clinical trials shall
remain the sole responsibility of Gen-Probe.
     8. Gen-Probe’s diligence obligations pursuant to sections 10.2.1 and 10.2.2
of the Agreement shall be satisfied in full if Gen-Probe submits an application
to the United States FDA for Pre-Market Approval of an in vitro diagnostic assay
for PCA3, either individually or in combination with one or more other target
analytes, (the “PCA3 PMA Application”) by ...***.... If Gen-Probe does not
submit a PMA PCA3 Application by ...***..., each party reserves all rights and
remedies with respect to Gen-Probe’s fulfillment of the requirements of section
10 of the Agreement as of any date before or after the Amendment Effective Date,
and nothing contained herein shall be construed to the contrary or interpreted
as an admission by either party.
     9. The ...***... date set forth in Paragraph 8, above, for the submission
of the PCA3 PMA Application shall be extended for such period of time reasonably
attributable to any delay resulting from (a) events beyond Gen-Probe’s
reasonable control or (b) events which Gen-Probe can demonstrate, to the
satisfaction of DiagnoCure, render it in the best economic interests of both
parties to defer the submission. For greater clarity, Gen-Probe shall not be
eligible to any further extension, delay or grace period concerning the
...***... submission date other than an extension under this paragraph 9, if
applicable.
     10. If Gen-Probe does not file the PCA3 PMA Application by ...***... (or by
the later date determined by application of Paragraph 9, above), then the first
sentence of paragraph 8 shall be null and void and of no effect whatsoever and
(a) Gen-Probe’s diligence obligations with respect to development of Licensed
Products shall be determined exclusively pursuant to Article 10 of the Agreement
and (b) DiagnoCure’s remedies with respect to any failure by Gen-Probe to meet
its diligence obligations shall be determined exclusively pursuant to sections
10.2.6 and 10.2.7 of the Agreement.
*** Confidential Treatment Requested

3



--------------------------------------------------------------------------------



 



     11. Section 7.2.2 of the Agreement shall be amended by substituting the
phrase “one hundred five percent (105%)” in the two instances where the phrase
“one hundred ten percent (110%)” was originally set forth.
     12. Except as is expressly set forth in this Amendment No. 1, all other
terms and conditions of the Agreement shall continue in full force and effect.
     13. This Amendment No. 1 may be executed in counterparts, each of which
shall be an original, and all of which together shall constitute one and the
same instrument.
     IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to be
executed and the persons signing below warrant that they are duly authorized to
sign for and on behalf of the respective parties.

                          GEN-PROBE INCORPORATED       DIAGNOCURE, INC.        
 
                       
By:
  /s/ Henry L. Nordhoff       By:   /s/ Pierre Désy        
 
                   
 
  Henry L. Nordhoff           Pierre Désy             President & Chief
Executive Officer           President & Chief Executive Officer            
Date: May 24, 2006           Date: May 24, 2006        

4